PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nemoto et al.
Application No. 15/719,979
Filed: 29 Sep 2017
For HIGH-SPEED PHOTO-CROSS-LINKING LINKER FOR MOLECULAR INTERACTION ANALYSIS AND IN VITRO SELECTION, AND IN VITRO SELECTION METHOD USING LINKER
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a communication that serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to reply in a timely manner to the notice to comply with requirements for patent applications containing nucleotide sequence and/or amino acid sequence disclosures, mailed June 3, 2021, which set an extendable period for reply of two months.  No response was received.  A notice of abandonment was mailed on February 9, 2022.

The electronic file has been reviewed, and it is noted that on September 3, 2021, a CRF of the sequence listing that has been validated by CRFValidator version 1.0.5, a statement that it contains no new matter, and a one-month extension of time to make timely the response, inter alia, were received.

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the submission received on September 3, 2021 may receive further processing.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).